Citation Nr: 9923953	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-04 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO), which granted the veteran's claim of entitlement 
to service connection for PTSD and assigned a 30 percent 
disability rating.   The veteran subsequently disagreed with 
the disability rating assigned and filed a timely appeal to 
the Board.

The Board notes that through a series of rating decisions, 
the veteran's disability rating has since been increased to 
70 percent.  In AB v. Brown, 6 Vet. App. 35 (1993), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that on a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the disability rating assigned.


FINDING OF FACT

The evidence shows that the veteran is unable to obtain or 
retain employment due to his service-connected PTSD.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9400 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that the veteran's increased 
rating claim is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, 
including several private and VA examinations, and the 
veteran has been provided a full opportunity to submit 
argument and evidence in support of his claim.  Thus, the 
Board finds that no further development is required in order 
to comply with VA's duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the instant 
case, the RO provided the veteran notice of the old 
regulations in a September 1995 Statement of the Case and 
notice of the new regulations in a January 1998 Supplemental 
Statements of the Case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).


Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely  impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

In November 1993, the veteran filed a claim of entitlement to 
service connection for a nervous disorder, which he claimed 
as secondary to his service-connected skin condition. 

In September 1994, a VA psychiatric examination was conducted 
by two VA psychiatrists to determine the exact nature of the 
veteran's psychiatric disorders.  Based on a thorough 
interview, the VA psychiatrists concluded that the veteran's 
emotional problems are in fact symptoms of PTSD, which the 
veteran incurred as a result of exposure to combat in 
Vietnam.  The psychiatrists noted that since discharge, the 
veteran has tried to adjust to civilian life but was unable 
to do so as is evident by the fact that he has reportedly 
held over 35 different jobs since discharge and has been 
married three times.  A history of alcohol abuse that began 
during service was also noted. 

According to the VA psychiatrists, the veteran reportedly saw 
his life as a complete succession of failures and 
maladjustment in terms of his marriages, job losses, and 
inability to make adjustments in his social life.  The 
veteran reported that his most recent job loss was with 
America West Airlines where he worked as a repairman.  He 
indicated that this was the longest job he ever held, lasting 
over five years, but that he had been let go six months 
earlier due to missing too much work because of his skin 
condition.  He also reported having a short temper, and that 
he was often irritable and had poor concentration.  The VA 
psychiatrists also noted symptoms of nightmares, flashbacks, 
anger, numbing, isolation, and intrusive thoughts of Vietnam.  
A Global Assessment of Functioning (GAF)  score of 50 was 
noted.

In September 1995, based on the findings of the September 
1994 VA examiner, the RO granted entitlement to service 
connection for PTSD, and assigned a 30 percent disability 
evaluation.  In a series of subsequent rating decisions, the 
veteran's disability rating was increased to 70 percent.

In March 1996, the Social Security Administration arranged 
for a psychiatric evaluation of the veteran.  Based on a 
thorough interview with the veteran, the psychiatrist, Dr. 
S.U., concluded that the veteran was suffering from moderate 
to severe PTSD, as well as major depressive disorder and 
panic disorder.  The veteran reported that he had last worked 
in December 1995, and that prior to leaving that job he had 
spent the last several years working only 10 to 15-hour 
weeks.  The psychiatrist found that the veteran's PTSD and 
other psychiatric disorders were causing a significant level 
of inability to adequately function, and that it was unlikely 
that he would be able to carry out job instructions on a 
sustained basis for more than a few hours a week.  She also 
noted that the veteran demonstrated social skills that are 
not adequate to deal with others appropriately.  The 
psychiatrist concluded that if the intensive psychiatric 
treatment he was already receiving from a VA hospital did not 
began to more adequately address his symptoms, they were 
likely to continue to worsen.

VA outpatient records dated between March 1996 and May 1996 
show ongoing counseling and treatment related to PTSD.  

A Notice of Award from the Social Security Administration 
shows that in May 1996, he was awarded disability benefits by 
that agency.

The record reflects that between June 1996 and October 1996, 
the veteran was incarcerated.  However, treatment records 
show that during this incarceration, the veteran continued to 
receive extensive counseling for symptoms related to PTSD.

Another VA psychiatric examination was conducted in January 
1997.  The veteran reported that prior to leaving his last 
job, he attacked several people on the job, including both 
coworkers and supervisors.  He indicated that he tried self-
employment for a while as an airplane repairman but had too 
many arguments with people to make it work.  He reported that 
he has not worked full time since October 1989 and has been 
unable to work at all since October 1995.  A GAF score of 45 
was noted.

In an April 1997 statement, Dr. N.S., the veteran's treating 
psychologist from the Phoenix, Arizona VA outpatient clinic, 
indicated that she felt that the veteran's prognosis for 
returning to work was poor.  She reported that his PSTD was 
severe, and that it was unlikely that it would change 
sufficiently for him to be able to return to work safely.

In January 1998, the RO granted entitlement to individual 
unemployability due to service-connected disabilities.  The 
RO indicated that based on the April 1997 opinion of Dr. 
N.S., the evidence showed that he was unable to secure 
substantially gainful employment due to a service-connected 
disability.


Analysis

Under the old regulation, the finding of only one of the 
criteria listed for a particular rating in Diagnostic Code 
9400 may be sufficient to support the assignment of that 
rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
Accordingly, the Board has considered whether the veteran 
would be entitled to a 100 percent evaluation, the maximum 
rating available under either code, based upon demonstrable 
inability to maintain employment. 

After carefully reviewing the evidence of record, the Board 
finds that the veteran has presented competent evidence 
demonstrating that his PTSD is of such severity that he is 
currently unable to retain employment.  The psychiatric and 
psychological reports of record support a conclusion that the 
veteran suffers from severe PTSD which is manifested through 
a wide variety of symptoms.  Several medical examiners have 
specifically addressed the veteran's capacity to maintain 
employment, including Dr. N.S., a VA psychologist who found 
that the veteran's prognosis for returning to work was poor 
due to severe PTSD, and Dr. S.U., a psychiatrist who examined 
the veteran for the Social Security Administration and found 
that it was unlikely that he would be able to carry out job 
instructions on a sustained basis for more than a few hours 
per week.  Additionally, the veteran has repeatedly been 
assigned GAF scores between 41 and 50, which are indicative 
of serious symptoms or serious impairment in social and 
occupational functioning.

The Board acknowledges that the veteran is service-connected 
for a number of physical disabilities, which might also have 
impacted on his ability to maintain employment.  However, the 
medical opinions of record specifically attribute the 
veteran's inability to work to his PTSD and symptoms 
associated with his PTSD.

Therefore, in light of these medical opinions, as well as the 
veteran's severe symptomatology, continued unemployment, and 
the fact that he has apparently held over 35 separate jobs 
since discharge, the Board believes that the evidence of 
record strongly supports a finding that the veteran's PTSD is 
of such severity that it prevents him from maintaining any 
form of gainful employment.  Thus, the Board finds that the 
old criteria for an evaluation of 100 percent have been met.  
Johnson, 7 Vet. App. at 97.

The Board notes that as a 100 percent evaluation has been 
granted under the old criteria, consideration of the 
veteran's disability under the new criteria of 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411 (1998) has been rendered moot.


ORDER

An increased evaluation of 100 percent for the veteran's PTSD 
is granted, subject to the regulations governing the payment 
of monetary awards.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  Words such as "considerable" and "severe" are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).


